Case 4:20-cv-00128-SEB-DML Document 12 Filed 08/21/20 Page 1 of 7 PageID #: 44




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            NEW ALBANY DIVISION

PAUL S. LLOYD,                                  )
                                                )
                           Plaintiff,           )
                                                )
                      v.                        )     No. 4:20-cv-00128-SEB-DML
                                                )
WASHINGTON COUNTY, et al.                       )
                                                )
                           Defendants.          )

                                         ORDER

      Plaintiff Paul S. Lloyd is currently a prisoner incarcerated in the Washington

County Jail in Salem, Indiana. On June 10, 2020, he filed a pro se complaint pursuant to

42 U.S.C. § 1983 against five defendants: Washington County, Indiana, Washington

County Chief Prosecuting Attorney Dustin Houchin, Washington County Sheriff Brent

A. Miller, the Honorable Frank Newkirk, Jr., and Indiana State Police Trooper Eric

Powers. Although Mr. Lloyd's allegations are not entirely clear, we understand him to

claim that the individual Defendants were each involved in some way in preparing,

issuing, and/or serving a search warrant on him that was unsupported by probable cause.

Additionally, Mr. Lloyd alleges that the individual Defendants fabricated evidence,

falsely imprisoned him, and violated his speedy trial rights in Case 88D01-2001-F5-

000061, which is currently pending in Washington Superior Court, where he is charged

with, among other crimes, possession of methamphetamine and being a felon in

possession of a firearm. Mr. Lloyd seeks an award of money damages, notarized letters

of apology from the individual Defendants, the commencement of a criminal

                                            1
Case 4:20-cv-00128-SEB-DML Document 12 Filed 08/21/20 Page 2 of 7 PageID #: 45




investigation into Defendants' conduct, Defendants' termination and disbarment, and the

immediate dismissal of his state criminal case.

                                      Complaint Screening

       Under 28 U.S.C. § 1915A, “the [federal district] court shall review, before

docketing, if feasible, or, in any event, as soon as practicable after docketing, a complaint

in a civil action in which a prisoner seeks redress from a governmental entity or officer or

employee of a governmental entity” and shall dismiss the complaint or any portion of it if

the complaint “is frivolous, malicious, or fails to state a claim upon which relief may be

granted” or “seeks monetary relief from a defendant who is immune from such relief.”

§ 1915A(a), (b).

       In determining whether a complaint states a claim, the Court applies the same

standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). See Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006). To survive

dismissal under federal pleading standards,

       [the] complaint must contain sufficient factual matter, accepted as true, to
       state a claim to relief that is plausible on its face. A claim has facial
       plausibility when the plaintiff pleads factual content that allows the court to
       draw the reasonable inference that the defendant is liable for the
       misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Thus, a “plaintiff must do better than

putting a few words on paper that, in the hands of an imaginative reader, might suggest

that something has happened to [him] that might be redressed by the law.” Swanson v.

Citibank, N.A., 614 F.3d 400, 403 (7th Cir. 2010) (emphasis in original).



                                              2
Case 4:20-cv-00128-SEB-DML Document 12 Filed 08/21/20 Page 3 of 7 PageID #: 46




       To state a claim for relief under 42 U.S.C. § 1983, “a plaintiff must allege: (1) that

defendants deprived him of a federal constitutional right; and (2) that the defendants

acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

Pro se complaints such as the one filed here by the plaintiff are construed liberally and

held “to a less stringent standard than formal pleadings drafted by lawyers.” Perez v.

Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (internal quotation omitted).

       We first address Mr. Lloyd's claim against Washington County and Sheriff Miller

in his official capacity. Claims alleged against Sheriff Miller in his official capacity are

the same as naming Washington County as a defendant. See Sipe v. Decatur Cty. Sheriff,

No. 1:12-cv-1064-SEB-TAB, 2013 WL 4763550, at *1 (S.D. Ind. Sept. 4, 2013) ("A

claim against a person in his or her 'official capacity' is an alternative way of asserting a

claim against a governmental entity …."). It is well established that “a local government

may not be sued under § 1983 for an injury inflicted solely by its employees or agents.”

Monell v. Dep’t of Social Servs. of City of New York, 436 U.S. 658, 694 (1978). Rather,

under Monell, a constitutional deprivation may be attributable to a municipality only

“when execution of a government’s policy or custom … inflicts the injury.” Houskins v.

Sheahan, 549 F.3d 480, 493 (7th Cir. 2008) (quotation marks and citation omitted). A

plaintiff can show that a constitutional violation resulted from the execution of a

municipal policy or custom in the following three ways: “(1) an express policy causing

the loss when enforced; (2) a widespread practice constituting a ‘custom or usage’

causing the loss; or (3) a person with final policymaking authority causing the loss.”

Walker v. Sheahan, 526 F.3d 973, 977 (7th Cir. 2008) (quoting Chortek v. City of

                                               3
Case 4:20-cv-00128-SEB-DML Document 12 Filed 08/21/20 Page 4 of 7 PageID #: 47




Milwaukee, 356 F.3d 740, 748 (7th Cir. 2004)). Here, Mr. Lloyd’s allegations involving

Washington County and Sheriff Miller in his official capacity relate solely to the actions

taken by individuals. Mr. Lloyd does not allege that any custom or policy of Washington

County or the Sheriff's Department caused his injury. Accordingly, Mr. Lloyd’s

complaint against Washington County and Sheriff Miller in his official capacity must be

dismissed.

       Mr. Lloyd's claim against Judge Newkirk based on his having "signed off" on the

search warrant that Mr. Lloyd claims was not supported by probable cause as well as Mr.

Lloyd's claim that his speedy trial rights have been violated in the state criminal case

against him over which Judge Newkirk presides must also be dismissed. It is well-

established issuing a warrant is a judicial act protected by absolute judicial immunity.

Burns v. Reed, 500 U.S. 478, 492 (1991) ("[T]he issuance of a search warrant is

unquestionably a judicial act…."). Judge Newkirk is also entitled to judicial immunity

for any decisions he has made in Mr. Lloyd's criminal case regarding speedy trial

motions. See Da Vang v. Hoover, 478 Fed. App'x 326, 327 (7th Cir. 2012) (holding that

state court judges "cannot be sued for damages under § 1983 … for judicial actions, even

if the judge commits a procedural error or acts in excess of authority, unless the judge

acts in clear absence of jurisdiction").

       Prosecutor Houchin is also entitled to dismissal of Mr. Lloyd's claim against him

based on his having sought a warrant allegedly without probable cause. Prosecutor

Houchin's efforts in obtaining and securing the search warrant are protected by absolute

prosecutorial immunity under Seventh Circuit law. See Thomas v. City of Peoria, 580

                                              4
Case 4:20-cv-00128-SEB-DML Document 12 Filed 08/21/20 Page 5 of 7 PageID #: 48




F.3d 633, 638–39 (7th Cir. 2009) (recognizing absolute immunity for prosecutor who

filed for an arrest warrant). Although not completely clear, Mr. Lloyd also alleges that

Prosecutor Houchin, along with other defendants, tampered with evidence in connection

with securing the warrant. Prosecutors are not entitled to absolute immunity for their

actions taken in administrative or investigative functions, which includes pre-indictment

fabrication of evidence. Buckley v. Fitzsimmons, 509 U.S. 259, 275–76 (1993) (holding

that prosecutor's fabrication of false evidence during the preliminary investigation of an

unsolved crime is entitled only to qualified immunity). Because Mr. Lloyd's allegation

that Prosecutor Houchin was involved in evidence tampering could potentially

encompass actions outside of his advocacy role, Mr. Lloyd's claim based on this

allegation survives screening.

       Likewise, we shall not dismiss Mr. Lloyd's Fourth Amendment claims against

Trooper Powers and Sheriff Miller, in his individual capacity, pursuant to § 1915A, at

least not at this time. While these claims survive for now, they do not provide a basis for

relief as framed in this litigation. Mr. Lloyd has disclosed in his complaint, and the court

has confirmed through a search of public records, that he is currently a defendant in an

ongoing case being prosecuted in Washington Superior Court relating to the incident(s)

described in his complaint. Importantly, that criminal case remains open on the

Washington Superior Court docket with the charges unresolved.

       Under Younger v. Harris, 401 U.S. 37 (1971), “federal courts must abstain from

taking jurisdiction over federal constitutional claims that may interfere with ongoing state


                                             5
Case 4:20-cv-00128-SEB-DML Document 12 Filed 08/21/20 Page 6 of 7 PageID #: 49




proceedings.” Gakuba v. O’Brien, 711 F.3d 751, 753 (7th Cir. 2013). The claims alleged

here in Mr. Lloyd’s federal lawsuit, to wit, claims of damages resulting from an alleged

illegal search and seizure, evidence fabrication, and his false imprisonment, “involve

constitutional issues that may be litigated during the course of his criminal case” such

that deciding those issues in federal court at this time “could undermine the state court

proceeding.” Id. If Mr. Lloyd believes that “there are infirmities in his state criminal

case[] that warrant dismissal of [that] case[], or the exclusion of certain evidence due to

violations of his constitutional rights,” he should raise those issues in his state criminal

proceedings. Tate v. Ramirez, No. 19-CV-1520-JPS, 2020 WL 291939, at *2 (E.D. Wis.

Jan. 21, 2020). For these reasons, Younger abstention applies to the issues he has raised

here and we will refrain from addressing or adjudicating them in this forum.

       However, “[b]ecause monetary relief is not available to [Mr. Lloyd] in his defense

of criminal charges … and because his claims may become time-barred by the time the

state prosecution has concluded,” we will stay rather than dismiss these civil-rights

claims. See Gakuba, 711 F.3d at 753. Mr. Lloyd will be permitted to proceed on his

claims against Sheriff Miller, Trooper Powers, and Prosecutor Houchin as described

herein, but not until the conclusion of his state court criminal proceedings. In the

meantime, these claims will be stayed, and Mr. Lloyd must notify the Court within

twenty-one (21) days of the conclusion of his pending criminal case, at which time the




                                               6
Case 4:20-cv-00128-SEB-DML Document 12 Filed 08/21/20 Page 7 of 7 PageID #: 50




Court can decide on the appropriateness of lifting the stay and ordering service upon

Defendants Miller, Powers, and Houchin.

        IT IS SO ORDERED.



             8/21/2020
Date: ______________________                    _______________________________
                                                SARAH EVANS BARKER, JUDGE
                                                United States District Court
                                                Southern District of Indiana



Distribution:

PAUL S. LLOYD
WASHINGTON COUNTY SHERIFF'S OFFICE
801 Jackson Street
Salem, IN 47167




                                            7
